Citation Nr: 0929237	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  00-20 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left leg disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to September 
1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for a left leg disorder.  
Jurisdiction over his claim was subsequently transferred to 
the RO in New York, New York, and that office forwarded the 
appeal to the Board.

In a December 2004, the Board remanded this claim for 
additional development.  


FINDINGS OF FACT

There is no competent medical evidence attributing any 
current left leg disorder to his service.


CONCLUSION OF LAW

A left leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
August 2002, January 2004, January 2005, and February 2008.  
Those letters informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that February and November 2008 letters complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the claim in the May 2009 
SSOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.

Moreover, the RO sent another Dingess letter in May 2009, 
concurrently with the May 2009 SSOC, and there has been no 
reason to again go back and readjudicate the claim, such as 
in another SSOC, because the Veteran has not submitted any 
additional and non-duplicative evidence in response to that 
additional Dingess notice.  38 C.F.R. §§ 19.31, 19.37 (West 
2002).  That is to say, the absence of another SSOC after the 
most recent notice is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim, which is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained his VA treatment records and provided a VA 
compensation examination in February 2000.  The Veteran 
provided copies of his service personnel records (SPRs).

Significantly, his service treatment records (STRs) are 
unavailable, except for a copy of a May 1982 service 
retention examination report.  Under these circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision when the Veteran's medical records have been 
destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No 
presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

At the Board's request in a December 2004 remand, the AMC 
attempted to locate his missing STRs at other ROs, but these 
efforts proved unsuccessful and futile.  It thus appears the 
RO properly searched alternative sources for the missing STRs 
in an attempt to assist the Veteran in proving his claim.  
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

A VA compensation examination was provided to the Veteran in 
February 2000 and diagnosed left knee degenerative joint 
disease (DJD) but the examiner did not opine as to the onset 
or etiology of the disability.  The Board specifically 
remanded this claim to the AMC in December 2004 to obtain an 
opinion regarding a possible link between the Veteran's 
military service and his current left leg disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Veteran 
failed to report for his scheduled VA examinations in October 
2006, January 2007, and April 2009.  The Board must therefore 
decide the claim based on the evidence of record.  See 38 
C.F.R. § 3.655 (2008).

It appears that the Veteran may have failed to appear for his 
scheduled examinations because he moved without informing the 
RO of his current address of record.  Therefore, it is 
uncertain whether he has received any of the RO's most recent 
correspondence, including notice of his examinations.  But as 
the Court held in Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative 
regularity dictate a presumption that Government officials 
'have properly fulfilled their official duties.'"  For VA 
purposes, "notice" means written notice sent to a claimant at 
his or her most recent address of record.  38 C.F.R. 3.1(q) 
(2008).  The presumption of administrative regularity does 
not diminish the claimant's responsibility to keep VA 
informed of changes of address.  If he does not do so, VA is 
not obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

VA regulation provides that, when a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2008).  Also, the Court has held that the duty to 
assist is not a one-way street.  If a Veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).
So in light of the Veteran's failure to report for his VA 
examinations, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he developed a left leg disorder 
due to service.  Specifically, he reported (to the February 
2000 VA examiner) that he has left knee pain due to an in-
service basketball injury around 1964 to 1965.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  To establish service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

As noted above, the Veteran's STRs are largely unavailable.  
And as also already discussed, when at least a portion of the 
service medical records are lost or missing, the Court has 
held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its 
decision...."  Cromer, 19 Vet. App. 217-18; see also Cuevas, 
3 Vet. App. 548; O'Hare, 1 Vet. App. 367.  The absence of his 
service treatment records, however, does not obviate the need 
for the Veteran to have medical nexus evidence linking a 
current disability to service.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  That is to say, there is no reverse 
presumption for granting the claim.  

It is noted that the Veteran has a current left leg disorder, 
as the February 2000 VA compensation examination diagnosed 
him with degenerative joint disease (DJD) of the left knee.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
determinative issue is whether this condition is somehow 
attributable to his military service.  And here, 
unfortunately, there is no medical opinion supporting a nexus 
to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

It is noteworthy that the only STR available, a May 1982 
service retention examination, found that the Veteran had 
left knee crepitus, and needed an X-ray of the left knee and 
further orthopedic evaluation.  Nonetheless, the claim must 
fail since there is simply no competent evidence that 
provides the necessary etiological link between his current 
left knee DJD and his period of military service.  Id.  
Further, there are no clinical findings of left knee 
arthritis during service or within one year of separation, 
precluding presumptive service connection for arthritis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Post-service medical record to document any complaints of a 
left leg disorder was the February 2000 VA compensation 
examination.  Here, although the Board finds that the 
Veteran's report of left leg problems since service is 
credible and that he is competent to report the symptom, 
because he failed to report for several VA examination, the 
required nexus evidence is absent from his claim and thus 
service connection is not warranted.

Thus, the Board finds that the preponderance of the evidence 
is against service connection for a left leg disorder.  So 
there is no reasonable doubt to resolve in the Veteran's 
favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for service connection for a left leg disorder is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


